DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.  In response to Species Election Requirement, filed 01/31/2022, 
     applicant provisionally elect for search purposes (A) P238K and the CDRs of single variable domain antibody 3h-56-269.

     Applicant believes the claims read on claims 1-14, where SEQ ID NO: 136 is BMS 3h-56-269 domain fused to IgGf-P238K (Figures 1A/1B; SEQ ID: NOs. 70/71
                                     
     Applicant’s election with traverse of Group I drawn to IgG1 Fc domain polypeptide 

     Claims 1-14 and 18 are under consideration as they read on the elected species.

     Claims 14-17 and 19-20 have been withdrawn from consideration as they read on non-elected inventions / species.  

3.  The application is required to be reviewed and all spelling, TRADEMARKS, and like errors 
corrected.  Appropriate corrections are required.

     Trademarks should be capitalized or accompanied by the ® or ™ symbol wherever they 
appear and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.  

     Appropriate corrections are required

4. The following is a quotation of 35 U.S.C. 112(a):
     (a) IN GENERAL.—The specification shall contain a written description of the invention,   
          and of the manner and process of making and using it, in such full, clear, concise, and 
          exact terms as to enable any person skilled in the art to which it pertains, or with which it 
          is most nearly connected, to make and use the same, and shall set forth the best mode 
         contemplated by the inventor or joint inventor of carrying out the invention.

       The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
       The specification shall contain a written description of the invention, and of the manner 
       and process of making and using it, in such full, clear, concise, and exact terms as to 
       enable any person skilled in the art to which it pertains, or with which it is most nearly        connected, to make and use the same and shall set forth the best mode contemplated by the 
       inventor of carrying out his invention.


5.  Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention

     The instant claim is drawn to “the human IgG1 Fc domain polypeptide according to claims, where said antibody polypeptide has increased stability”.

     Not that the specification discloses that the antibody polypeptides comprising mutated IgG1 Fc domains, including a fusion polypeptide of a heterologous polypeptide and a mutated IgG1 Fc domain, including a heterologous polypeptide comprising or consisting of a heavy chain variable domain, where the carboxy terminus of the heavy chain variable domain may be linked or fused to a amino terminus of the Fc domain, including linkages and hinge regions

     See pages 1-13 of the instant specification 
        There is variation in modifying IgG1 Fc domains having reduced / increased binding Fc receptors depending on a number of factors, including the Fc receptors, the mutation(s) of the amino acid(s), and the antibody for example.    
      See Yamniuk et al. (WO 2018/217988) (1449; #E) (see entire document).

   While applicant may rely upon screening approaches to evaluate and identify antibodies having the sequence / residue structures that contribute / affect various variables associated with antibody specificity to various antigen /epitope specificities.
    Here, the specification does not provide sufficient description of the structure, epitope characterization, specificity and functional properties of the breadth of antibodies,
     including that the claim is drawn to the particularities of “the human IgG1 Fc domain polypeptide according to claims, where said antibody polypeptide has increased stability” encompassed by the claimed invention.

        While the instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between certain functions and antibody structures, there is insufficient where applicant has shown to “the human IgG1 Fc domain polypeptides according to claims, where said antibody polypeptide has increased stability”.

    Further, the claims do not define the relevant identifying characteristics, namely the relevant amino acid sequences of the claimed anti-human IgG1Fc domain polypeptides encompassing antibodies / variants that would identify the claimed antibodies / variants encompassing the various modifications encompassed by the claimed antibody specificity and functional attributes.

    Applicant was not in possession of the claimed genus of specificities, functional and structural attributes / characteristics in the absence of providing sufficient structural characteristics of the genus of such “specificities and variants thereof” coupled with a known or disclosed correlation between function and structure in the claims.  

     Also, it is noted that the Court has held that the disclosure of screening assays and general
classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).

     The problem here is that the instant specification fails to provide a disclosure of which amino acids are required for the claimed IgG1 Fc domain polypeptides, a heterologous polypeptide fused a human IgG Fc domain

    A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 

    Applicant was not in possession of the claimed IgG1 Fc domain polypeptides, a heterologous polypeptide fused a human IgG Fc domain in the absence of providing sufficient specificities, structural and functional characteristics of the species or genus encompassed by the instant claim language, coupled with a known or disclosed correlation between function and structure.  
     Ariad points out that the written description requirement also ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts."  Ariad, 598 F.3d at 1352-3

     Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.

     Given the claimed broadly class of antibodies and in the absence of sufficient disclosure of relevant identifying characteristics for the broadly claimed classes of with comprising the “limitations” above, the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims
     AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     and the specification at best describes plan for making the claimed human IgG1 Fc domain polypeptide with the “limitations above” and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.
     Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).

     The USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

    The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.    
     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

     There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed human IgG1 Fc domain polypeptide with the “limitations above” to demonstrate possession. 
     Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

     “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). 

     “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.”  See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.

     In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), 
    the following is noted.

    To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).

     In contrast to the disclosure of certain of human IgG1 Fc domain polypeptides, the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of human IgG1 Fc domain polypeptides.

     Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).

     An adequate written description must contain enough information about the actual makeup of the claimed products in a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).

    With respect to representative number of species,  
     see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     Also, see MPEP 2163 II(A)(3)(a))(ii)



     A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").

    Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).

     Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural “stepping stone” to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 

    Therefore, there is insufficient written description for genus encompassed by the claimed invention to provide sufficient structure function correlation claimed human IgG1 Fc domain polypeptides with the “limitations above” as disclosed in the specification as filed under the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

     Applicant has been reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)  

6.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
    A person shall be entitled to a patent unless –

     (a)(1) the claimed invention was patented, described in a printed publication, or in public use,  
               on sale or otherwise available to the public before the effective filing date of the 
               claimed invention.

     (a)(2) the claimed invention was described in a patent issued under section 151, or in an 
               application for patent published or deemed published under section 122(b), in which the 
               patent or application, as the case may be, names another inventor and was effectively 
               filed before the effective filing date of the claimed invention.
7.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousnessrejections set forth in this Office Action: 
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

8.  Claims 1, 2, 4, 7 and 18 are rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by Lazar et al. US 2013/0209445)

     Lazar et al. teach antibodies comprising Ig heavy chains constant domain, including heterologous polypeptide comprising consisting of heavy chain variable domains heavy chain variable domains which may be linked or fuse to the amino terminus of the Fc domain
     including IgG1 (e.g., see paragraph [0003], [0006], [0007], [0037], [0039], [0085], [0092], [0094], [0095], [0105]-[011], [0151], [0251]); claims 3, 14, 15)
      including Fc variants, including positions at 238 and P238K (e.g., see paragraphs [0020], [0026]; Tables 9/10),
      including Fc variants that targeting CD40 / anti-CD40 antibodies (e.g., see paragraphs [0113], [0225], [0233], [0287]; Claim 10),
      including variants based upon the interactions of the antibody and Fc regions and the flexible hinge imparting an array of important functional capabilities, including functionality, effector functions, stability, solubility, etc. 
      including the utilization, including modifications /optimization, of protein engineering methods of develop stable, soluble Fc variant with desired effector / functional properties
     (e.g., see paragraphs [0004], [0005], [0016], [0031], [0037], [0039], [0088], [0102], [0103], [0109], [0140], [0146], [0148], [0153], [0158], [0159], [0168], [017], [0179], [0182], [0183], [0256], [0283]),
     including compositions comprising Fc polypeptides / Fc variant (e.g., see paragraphs [0009], [0016], [0035], [0093], [0099], [0106], [0125], [0152], [0154], [0159], [0209]. [0211] , [0214], [0228]; Claim 18)
     (see entire document, including Abstract, Drawings, Field of the Invention, Background of the Invention, Summary of the Invention, Brief Description of the Invention, Detailed Description of the Invention, Fc Variants of the Present Invention, Targets, Optimized Properties, Engineering Methods, Experimental Assays, Pre-Clinical Experiments and Animal Models, Therapeutic Use of Fc Variants, Formulation, Administration and Dosing, Combination and Co-Therapies, Clinical Trial Design and Post-Approval Treatment Strategies, Examples, Claims). 





9.  Claims 1-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over   in view of Lazar et al. US 2013/0209445 (1449; #A) in view of Honczarenko et al. (WO 2015/134988) (1449; #B), Lonberg et al. (US 2016/0145350), Matsuoka et al.
(US 2013/0236470) and Kavlie et al. (US 2013/0149238).

     Lazar et al. teach antibodies comprising Ig heavy chains constant domain, including heterologous polypeptide comprising consisting of heavy chain variable domains heavy chain variable domains which may be linked or fuse to the amino terminus of the Fc domain
     including IgG1 (e.g., see paragraph [0003], [0006], [0007], [0037], [0039], [0085], [0092], [0094], [0095], [0105]-[011], [0151], [0251]); claims 3, 14, 15),
      including Fc variants, including positions at 238 and P238K (Pro 238 Lys) (e.g., see paragraphs [0020], [0026]; Tables 9/10),
      including Fc variants that targeting CD40 / anti-CD40 antibodies (e.g., see paragraphs [0113], [0225], [0233], [0287]; Claim 10),
      including variants based upon the interactions of the antibody and Fc regions and the flexible hinge imparting an array of important functional capabilities, including functionality, effector functions, stability, solubility, etc. 
      including the utilization, including modifications /optimization, of protein engineering methods of develop stable, soluble Fc variant with desired effector / functional properties
     (e.g., see paragraphs [0004], [0005], [0016], [0031], [0037], [0039], [0088], [0102], [0103], [0109], [0140], [0146], [0148], [0153], [0158], [0159], [0168], [017], [0179], [0182], [0183], [0256], [0283]),
     including compositions comprising Fc polypeptides / Fc variant (e.g., see paragraphs [0009], [0016], [0035], [0093], [0099], [0106], [0125], [0152], [0154], [0159], [0209]. [0211], [0214], [0228]; Claim 18)
     (see entire document, including Abstract, Drawings, Field of the Invention, Background of the Invention, Summary of the Invention, Brief Description of the Invention, Detailed Description of the Invention, Fc Variants of the Present Invention, Targets, Optimized Properties, Engineering Methods, Experimental Assays, Pre-Clinical Experiments and Animal Models, Therapeutic Use of Fc Variants, Formulation, Administration and Dosing, Combination and Co-Therapies, Clinical Trial Design and Post-Approval Treatment Strategies, Examples, Claims). 

     Lazar et al. differs from the claims by not explicitly teaching the and certain other claim limitations 

    Honczarenko et al. teach Methods of Using Antibody Polypeptides that Antagonize CD40 to Treat IBD, wherein the antibodies can be domain antibodies contain a single variable domain and may comprise additional domains such as an Fc domain, Fc regions derived from human IgG, IgG1, IgG4, linked or fused to linkers and fused to a CH1 domain, comprise the hinge region between the CH1 and CH2 domains, multimers for example, including BMS3h-269 and BMS3h-56-5 antibodies, including Fc domains, linkers (AST), where the polypeptides can be linked to one or more polymers (see Antibody Polypeptides, CD40 epitope on pages 11-13) 


     (see entire document, including Technical Field, Sequence Listing, Background, Brief Description of the Figures, Detailed Description, Antibody Polypeptides, CD40 and CD40 Activities, The CD40 Epitope, linkers sequences, Pharmaceutical Compositions and Methods for Treatment; Claims)

      In addition to the teachings above, Longberg, Matsuoka, and Kavlie provide teachings of modifying / engineering antibody variant, including position 238, Pro – 238 Lys, various IgG’s (e.g., IgG, IgG1a), Fc domains, modifying amino acids substitutions / mutations, hinge regions, site-specific mutation,etc.

     Lonberg et al. teach various immunoglobulin / antibody variants
     including modifications at position 238, IgG1 IgG1F (e.g., see paragraphs [0080], [0238], [0257], [0466], Tables 4 / 7, 28-30 / 35, 36 [0257]), 
     including modifying heavy chain constant regions, hinge, mutations / site-specific mutations
     including anti-CD40 antibodies (e.g., see paragraph [0612), [0613], [0616, [0649], [0662]
 (see entire document, including Abstract, Sequence Listing, Background, Summary, Brief Description of the Drawings, Detailed Description, Definitions, Antibodies, including modifications / engineering variants on pages 16-45, Compositions pages 45-48, Uses and Methods, pagers 48- 57; Exemplary Embodiments / Examples, Claims)

     In teaching a Therapeutic Agent s for Malignant Tumors Expression MHC Class I,
     Matsuoka et al. teach that it was known and practiced that the class of an antibody is not particularly limited, 
     where the antibody encompasses antibodies having any isotype such as IgG IgM, IgA, IgD or IgE and in consideration of easy purification, etc., IgG is preferred with IgG1a more preferred.
(see paragraph [0039])
     (see entire document, including (Abstract, Technical Field, Background, Summary of the Invention, Effects of the Invention, Brief Description of the Drawings, Modes for Carrying Out the Invention, Examples, Claims)
    
      In teaching Anti-VEG Antibody Compositions and Methods
      Kavlie et al. teach VH and VL chains of the scFv form an antibody sequence can be taken and inserted in IgG1a and kappa expression vectors and then combined to create on vector the antibody (e.g., see paragraphs [0928], [0932)    
     (see entire document, Abstract, Drawings, Sequence Submission, Background of the Invention, Brief Description of the Drawings, Description of Illustrative Embodiments, including antibodies, Examples). 

     Given the teachings of the prior art and under KSR, the rationale to support a conclusion that the claims would have been obvious is   
     that all the claimed elements (e.g., providing teachings of modifying / engineering antibody variant, including position 238, Pro – 238 Lys, various IgG’s (e.g., IgG, IgG1a), Fc domains, modifying amino acids substitutions / mutations, hinge regions, site-specific mutation, etc. to modify / engineer antibodies to a desired structure / functional, including Pro mutated to Lys, IgG1 / IgG1 modifications, based upon the BMS3h-56-269, and other engineering / modifications) were known in the prior art and one skilled in the art could have arrived at the claimed invention with no change in their respective functions and the combination would have yielded nothing more than predictable results;
     that all of the claimed elements were made part of ordinary capabilities of one skilled in the art based upon the teachings of the prior art;
     that all of the claimed elements were particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was ready for improvement where the results would have been predictable to one of ordinary skill in the art
     that all of the claimed elements were known options not of innovation but of ordinary skill and common sense; and
      that all of the claimed elements because it would have been obvious to try taking advantages of engineering / modify antibody structural / functional properties with a reasonable expectation of success. 

    Products of identical chemical composition cannot have mutually exclusive properties. Achemical composition and its properties are inseparable. Therefore, if the prior art teaches theidentical chemical structure, the properties applicant discloses and/or claims are necessarilypresent. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

     Also, the Courts have held that there is no requirement that those of ordinary skill in the art know of the inherent property. 
    See MPEP 2131.01(d) and MPEP 2112 - 2113 for case law on inherency.  

    The claiming of a new use, new function of unknown property which is inherently present in the prior art does not necessarily make the claims patentable.  
     See In re Best, 194 USPQ 430, 433 (CCPA) and In re Crish 73 USPQ2d 1364, 1368 (Fed. Cir 2004).  

   The burden is on the applicant to establish a patentable distinction between the claimed andreferenced constructs.

    The claimed human IgG1 Fc domain polypeptides, including sequences, would naturally flow from the teaching of the prior art.

    The discovery of properties of a known material does not make it novel.
    The identification and characterization of a prior art material does not make it novel.

     From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.  

    “The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.” See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).
   “There is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.”  Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 

     An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). 

10.  No claim is allowed.
      
11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
May 2, 2022